EXHIBIT (17)(a)(iii) EATON VANCE ALABAMA MUNICIPALS FUND EATON VANCE ARKANSAS MUNICIPALS FUND EATON VANCE GEORGIA MUNICIPALS FUND EATON VANCE KENTUCKY MUNICIPALS FUND EATON VANCE LOUISIANA MUNICIPALS FUND EATON VANCE MARYLAND MUNICIPALS FUND EATON VANCE MISSOURI MUNICIPALS FUND EATON VANCE NORTH CAROLINA MUNICIPALS FUND EATON VANCE OREGON MUNICIPALS FUND EATON VANCE SOUTH CAROLINA MUNICIPALS FUND EATON VANCE TENNESSEE MUNICIPALS FUND EATON VANCE VIRGINIA MUNICIPALS FUND Supplement to Prospectus dated January 1, 2009 EATON VANCE CALIFORNIA MUNICIPALS FUND EATON VANCE MASSACHUSETTS MUNICIPALS FUND EATON VANCE NATIONAL MUNICIPALS FUND EATON VANCE NEW YORK MUNICIPALS FUND EATON VANCE OHIO MUNICIPALS FUND EATON VANCE RHODE ISLAND MUNICIPALS FUND Supplement to Prospectuses dated February 1, 2009 EATON VANCE AMT-FREE MUNICIPAL BOND FUND Supplement to Prospectus dated May 1, 2009 EATON VANCE HIGH YIELD MUNICIPALS FUND EATON VANCE INSURED MUNICIPALS FUND EATON VANCE KANSAS MUNICIPALS FUND Supplement to Prospectuses dated June 1, 2009 EATON VANCE AMT-FREE LIMITED MATURITY MUNICIPALS FUND EATON VANCE CALIFORNIA LIMITED MATURITY MUNICIPALS FUND EATON VANCE MASSACHUSETTS LIMITED MATURITY MUNICIPALS FUND EATON VANCE NATIONAL LIMITED MATURITY MUNICIPALS FUND EATON VANCE NEW JERSEY LIMITED MATURITY MUNICIPALS FUND EATON VANCE NEW YORK LIMITED MATURITY MUNICIPALS FUND EATON VANCE PENNSYLVANIA LIMITED MATURITY MUNICIPALS FUND Supplement to Prospectuses dated August 1, 2009 Effective December 1, 2009, each Fund will change its name as follows: Eaton Vance Alabama Municipal Income Fund Eaton Vance AMT-Free Limited Maturity Municipal Income Fund Eaton Vance AMT-Free Municipal Income Fund Eaton Vance Arkansas Municipal Income Fund Eaton Vance California Limited Maturity Municipal Income Fund Eaton Vance California Municipal Income Fund Eaton Vance Georgia Municipal Income Fund Eaton Vance High Yield Municipal Income Fund Eaton Vance Insured Municipal Income Fund Eaton Vance Kansas Municipal Income Fund Eaton Vance Kentucky Municipal Income Fund Eaton Vance Louisiana Municipal Income Fund Eaton Vance Maryland Municipal Income Fund Eaton Vance Massachusetts Limited Maturity Municipal Income Fund Eaton Vance Massachusetts Municipal Income Fund Eaton Vance Missouri Municipal Income Fund Eaton Vance National Limited Maturity Municipal Income Fund Eaton Vance National Municipal Income Fund Eaton Vance New Jersey Limited Maturity Municipal Income Fund Eaton Vance New York Limited Maturity Municipal Income Fund Eaton Vance New York Municipal Income Fund Eaton Vance North Carolina Municipal Income Fund Eaton Vance Ohio Municipal Income Fund Eaton Vance Oregon Municipal Income Fund Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund Eaton Vance Rhode Island Municipal Income Fund Eaton Vance South Carolina Municipal Income Fund Eaton Vance Tennessee Municipal Income Fund Eaton Vance Virginia Municipal Income Fund In addition, the following changes to Eaton Vance Insured Municipals Fund are effective immediately: 1. The following replaces the fourth sentence in the paragraph under Investment Objectives and Principal Strategies under Fund Summaries: The Insured Fund primarily invests in municipal obligations that are insured as to principal and interest payments by insurers having a claims-paying ability rated at least investment grade. 2. The following replaces the third paragraph under Investment Objectives & Principal Policies and Risks in its entirety: At least 80% of the Insured Funds net assets will normally be invested in obligations that are insured as to principal and interest payments by insurers having a claims-paying ability rated at least investment grade (i.e., rated Baa or higher by Moodys or BBB or higher by S&P or Fitch). The Insured Fund may invest up to 20% of its net assets in unrated obligations deemed by the investment adviser to be of investment grade quality and obligations that are uninsured. Insurance does not protect the market value of insured obligations or the net asset value of the Insured Fund. The value of an obligation will be affected by the credit standing of its insurer. November 2, 2009 4187-11/09 COMBPROPS 2 EATON VANCE FLOATING-RATE ADVANTAGE FUND EATON VANCE FLOATING-RATE FUND EATON VANCE FLOATING-RATE & HIGH INCOME FUND Supplement to Prospectus dated March 1, 2009 EATON VANCE AMT-FREE LIMITED MATURITY MUNICIPALS FUND EATON VANCE CALIFORNIA LIMITED MATURITY MUNICIPALS FUND EATON VANCE MASSACHUSETTS LIMITED MATURITY MUNICIPALS FUND EATON VANCE NATIONAL LIMITED MATURITY MUNICIPALS FUND EATON VANCE NEW JERSEY LIMITED MATURITY MUNICIPALS FUND EATON VANCE NEW YORK LIMITED MATURITY MUNICIPALS FUND EATON VANCE PENNSYLVANIA LIMITED MATURITY MUNICIPALS FUND Supplement to Prospectuses dated August 1, 2009 The following changes to each Funds prospectus are effective October 12, 2009: 1. The following replaces the table in "Class A Front-End Sales Charge." under "Sales Charges": Sales Charge* Sales Charge* Dealer Commission as Percentage of as Percentage of Net as Percentage of Amount of Purchase Offering Price Amount Invested Offering Price Less than $100,000 2.25% 2.30% 2.00% $100,000 but less than $250,000 1.75% 1.78% 1.50% $250,000 but less than $500,000 1.50% 1.52% 1.25% $500,000 but less than $1,000,000 1.00% 1.01% 0.85% $1,000,000 or more 0.00** 0.00** 0.75% * Because the offering price per share is rounded to two decimal places, the actual sales charge you pay on a purchase of Class A shares may be more or less than your total purchase amount multiplied by the applicable sales charge percentage. ** No sales charge is payable at the time of purchase on investments of $1 million or more. A CDSC of 1.00% will be imposed on such investments (as described below) in the event of redemptions within 18 months of purchase. October 5, 2009 LMTFRPS EATON VANCE NATIONAL LIMITED MATURITY MUNICIPALS FUND Supplement to Prospectus dated August 1, 2009 1. As of the date of this Supplement the Fund now offers Class I shares. 2. "Performance Information.": No performance is shown for Class I shares because they have not been offered prior to the date of this Supplement. 3. The following is added to the Funds Shareholder Fees, Annual Fund Operating Expenses and Example tables that appear in "Fund Fees and Expenses." and "Example." under "Fund Summaries": Shareholder Fees (fees paid directly from your investment) Class I Maximum Sales Charge (Load) (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None Annual Fund Operating Expenses (expenses that are deducted from Fund and Portfolio assets) Class I Management Fees 0.43% Distribution and Service (12b-1) Fees n/a Interest Expense 0.02% Expenses excluding Interest Expense % Other Expenses % Total Annual Fund Operating Expenses 0.59% (1) Interest Expense relates to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. Had this expense, which is also included in the Example below, not been included in Other Expenses, Total Annual Fund Operating Expenses would have been 0.57% for Class I shares. See Investment Objectives & Principal Policies and Risks for a description of these transactions. (2) "Other Expenses" for Class I is estimated. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class I shares $60 $189 $329 $738 4. The following replaces the second and third paragraphs under and is added to "Purchasing Shares": Class A, Class B and Class C shares Your initial investment must be at least $1,000. After your initial investment, additional investments may be made in any amount at any time by sending a check payable to the order of the Fund or the transfer agent directly to the transfer agent (see back cover for address). Please include your name and account number and the name of the Fund and Class of shares with each investment. You may make automatic investments of $50 or more each month or each quarter from your bank account. You can establish bank automated investing on the account application or by providing written instructions. Please call 1-800-262-1122 Monday through Friday, 8:00 a.m. to 6:00 p.m. (eastern time) for further information. The minimum initial investment amount and Fund policy of redeeming accounts with low account balances are waived for bank automated investing accounts (other than for Class I), certain group purchase plans (including proprietary fee-based programs sponsored by broker-dealers) and for persons affiliated with Eaton Vance, its affiliates and certain Fund service providers (as described in the Statement of Additional Information). 1 Class I Shares Class I shares are offered to clients of financial intermediaries who (i) charge such clients an ongoing fee for advisory, investment, consulting or similar services, or (ii) have entered into an agreement with the principal underwriter to offer Class I shares through a no-load network or platform. Such clients may include individuals, corporations, endowments, foundations and qualified plans (including tax-deferred retirement plans and profit sharing plans). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain Fund service providers. Your initial investment must be at least $250,000. Subsequent investments of any amount may be made at any time. The minimum initial investment is waived for persons affiliated with Eaton Vance, its affiliates and certain Fund service providers (as described in the Statement of Additional Information). The initial minimum investment also is waived for individual accounts of a financial intermediary that charges an ongoing fee for its services or offers Class I shares through a no-load network or platform (in each case, as described above), provided the aggregate value of such accounts invested in Class I shares is at least $250,000 (or is anticipated by the principal underwriter to reach $250,000) and for corporations, endowments, foundations and qualified plans with assets of at least $100 million. Class I shares may be purchased through a financial intermediary or by requesting your bank to transmit immediately available funds (Federal Funds) by wire. To make an initial investment by wire, you must complete an account application and telephone the Fund Order Department at 1-800-262-1122 to be assigned an account number. You may request a current account application by calling 1-800-262-1122 Monday through Friday, 8:00 a.m. to 6:00 p.m. (eastern time). The Fund Order Department must be advised by telephone of each additional investment by wire. 5. The following is added to "Choosing a Share Class." under "Purchasing Shares": Class I shares are offered to clients of financial intermediaries who (i) charge such clients an ongoing fee for advisory, investment, consulting or similar services, or (ii) have entered into an agreement with the principal underwriter to offer Class I shares through a no-load network or platform. Such clients may include individuals, corporations, endowments, foundations and qualified plans (as described above). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain Fund service providers. Class I shares do not pay distribution or service fees. 6. The following is added as the last sentence to the paragraph under "Financial Highlights": Financial Highlights information is not provided for Class I shares of National Fund because the Class had not yet commenced operations as of March 31, 2009. September 30, 2009 LNAPS 2 Eaton Vance AMT-Free Limited Maturity Municipals Fund Eaton Vance National Limited Maturity Municipals Fund Mutual funds seeking tax-exempt income and limited principal fluctuation Prospectus Dated August 1, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summaries 2 Sales Charges 12 Investment Objectives& Principal Policies andRisks 7 Redeeming Shares 14 Management and Organization 9 Shareholder Account Features 15 Valuing Shares 9 Tax Information 16 Purchasing Shares 10 Financial Highlights 18 This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Fund Summaries This section summarizes the investment objectives and principal strategies and risks of investing in Eaton Vance AMT-Free Limited Maturity Municipals Fund (AMT-Free Fund) and Eaton Vance National Limited Maturity Municipals Fund (National Fund). You will find more specific information about each Fund in the pages that follow. Investment Objectives and Principal Strategies The investment objective of each Fund is to provide a high level of current income exempt from regular federal income tax and limited principal fluctuation. Under normal market conditions, each Fund will invest at least 80% of its net assets in municipal obligations that are exempt from regular federal income tax. Each Fund primarily invests in investment grade municipal obligations (those rated BBB or Baa or higher), but may also invest in lower rated obligations. Each Fund invests in obligations to seek to maintain a dollar weighted average portfolio duration of between three and nine years. Each Fund may concentrate in certain types of municipal obligations (such as industrial development bonds, housing bonds, hospital bonds or utility bonds), so Fund shares could be affected by events that adversely affect a particular sector. Each Fund may purchase derivative instruments (such as futures contracts and options thereon, and interest rate swaps), bonds that do not make regular interest payments, bonds issued on a when issued basis and municipal leases. Each portfolio manager purchases and sells securities to maintain a competitive yield and to enhance return based upon the relative value of securities in the market place. The portfolio managers may also trade securities to minimize taxable capital gains to shareholders. The managers attempt to limit principal fluctuation by investing to limit overall portfolio duration. AMT-Free Fund will not invest in an obligation if the interest on that obligation is subject to the federal alternative minimum tax (AMT). A portion of the distributions of National Fund generally will be subject to the AMT. Principal Risk Factors The value of Fund shares may change when interest rates change. When interest rates rise, the value of Fund shares typically will decline. Fund yields will also fluctuate over time. Because obligations rated BBB or Baa and obligations rated below BBB or Baa (so-called junk bonds) are more sensitive to the financial soundness of their issuers than higher quality obligations, Fund shares may fluctuate more in value than shares of a fund investing solely in higher quality obligations. Obligations rated BBB or Baa have speculative characteristics, while lower rated obligations are predominantly speculative. A Funds use of derivatives may expose the Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty and unexpected price or interest rate movements. Bonds that do not make regular interest payments may experience greater volatility in response to interest rate changes. When issued securities are subject to the risk that when delivered to the Fund they will be worth less than the price the Fund agreed to pay for them. Municipal leases often require a legislative appropriation of funds for payment. If the necessary appropriation is not made, the issuer of the lease may not be able to meet its obligations. No Fund is a complete investment program and you may lose money by investing in a Fund. There is no guarantee that a Fund will be able to achieve its investment objective. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 2 Eaton Vance AMT-Free Limited Maturity Municipals Fund The AMT-Free Funds objective is to provide a high level of current income exempt from regular federal income tax and limited principal fluctuation. Performance Information. The following bar chart and table provide information about the Funds performance for each calendar year through December 31, . The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. Returns for Class B shares in the table are shown before and after the reduction of taxes, and include a comparison of the Funds performance to the performance of a national index of intermediate-maturity municipal obligations. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change from year to year. During the ten years ended December 31, , the highest quarterly total return for Class B was 3.82% for the quarter ended September 30, 2002, and the lowest quarterly return was 
